Citation Nr: 0812849	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to herbicide agent exposure.  

2.  Entitlement to service connection for an eye disorder, 
claimed as eye infection.

3.  Entitlement to service connection for dysthymia or 
depression, including as due to herbicide agent exposure. 

4.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to PTSD or as due to herbicide 
agent exposure.

5.  Entitlement to service connection for a neurological 
disorder, including as secondary to PTSD.

6.  Entitlement to service connection for acid reflux 
disorder, including as secondary to PTSD.  

7.  Entitlement to service connection for irritable bowel 
syndrome, including as secondary to PTSD on the basis of 
medication taken for PTSD.  

8.  Entitlement to service connection for hypertension, 
claimed as high blood pressure, including as secondary to 
PTSD.

9.  Entitlement to service connection for asthma, including 
as secondary to PTSD.

10.  Entitlement to service connection for right ear hearing 
loss.

11.  Entitlement to service connection for a sexual disorder, 
including as secondary to PTSD on the basis of medication 
taken for PTSD. 

12.  Entitlement to an increased evaluation for left ear 
hearing loss, currently rated noncompensably (zero percent) 
disabling. 

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

14.  Whether a notice of disagreement, as to the denial of 
claims for service connection for a neurological disorder, 
sleep apnea, chronic fatigue syndrome, and dysthymic disorder 
or depression, was timely filed in response to an August 2001 
RO rating action.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the course of appeal, the RO granted service connection 
for left ear hearing loss, tinnitus, and PTSD, which 
constituted full grants of the claims for service connection 
for those disorders.  Hence, while claims for service 
connection for those disorders had been perfected for appeal, 
there is no longer a case in controversy as to those claims 
for review by the Board. 

The issues of entitlement to service connection for chronic 
fatigue syndrome, an eye disorder, dysthymia or depression, 
obstructive sleep apnea, a neurological disorder, acid reflux 
disorder, irritable bowel syndrome, hypertension, asthma, and 
a sexual disorder; and entitlement to TDIU, are all addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  A notice of disagreement with a August 2001 rating action 
denying service connection for a neurological disorder, sleep 
apnea, chronic fatigue syndrome, and dysthymic disorder or 
depression was not received within one year after the August 
2001 notice of that rating action.  

2.  The evidence preponderates against the veteran having 
right ear hearing loss which developed in service or is 
otherwise causally related to service. 

3.  Right ear hearing loss was not shown to be present to a 
disabling degree within the first post-service year.  

4.  For the entire rating period beginning March 23, 2004, 
the veteran has had Level II auditory acuity in the left ear, 
and is deemed to have had Level I auditory acuity in the 
right ear.  


CONCLUSIONS OF LAW

1.  The claimant did not timely initiate appeals of the 
August 2001 denials of service connection for a neurological 
disorder, sleep apnea, chronic fatigue syndrome, and 
dysthymic disorder or depression, and the Board therefore 
does not have jurisdiction over an appeal of those issues to 
the extent derived from the August 2001 rating action.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.302, 20.305 (2007).

2.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  For the entire rating period beginning March 26, 2004, 
the criteria for a compensable rating for left ear hearing 
loss has not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The RO issued a VCAA letter in March 2004 addressing the 
issue of whether the veteran had filed a timely notice of 
disagreement (NOD) to initiate appeals from an August 2001 RO 
rating action denying claims for service connection for a 
neurological disorder, sleep apnea, chronic fatigue syndrome, 
and dysthymic disorder or depression.  However, the Board 
notes that this timeliness determination is in this case 
solely an issue of interpretation of law.  Neither the 
veteran nor his representative have presented a colorable 
disagreement as to the evidence presented.  While they 
contend that a submission received in February 2002 should be 
considered an NOD as to those claims responsive to the August 
2001 rating action, they do not contend that it expresses 
disagreement with the August 2001 determination, as is 
required to support the status of that February 2002 
submission as an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201. 

Accordingly, there is no reasonable possibility that further 
development will assist the appeal as to the issue of 
timeliness of a notice of disagreement with the August 2001 
decision denying those claims.  The claims for service 
connection for a neurological disorder, sleep apnea, chronic 
fatigue syndrome, and dysthymic disorder or depression, are 
barred from Board review of an appeal from the August 2001 RO 
rating action, as a matter of law in the absence of a timely 
appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, 
notice consistent with the VCAA is not required as to these 
issues.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

The RO issued VCAA notice in April 2004 addressing the 
veteran's claims, including service connection for bilateral 
hearing loss.  That notice stated that new and material 
evidence was required to reopen the veteran's claim for 
service connection for bilateral hearing loss; that was 
somewhat erroneous, because a final prior denial was not in 
effect when, in February 2002, the veteran submitted his 
currently appealed claim for service connection for hearing 
loss.  However, no prejudice resulted from this error, since 
both the RO, and now the Board, have considered the claim for 
service connection for right ear hearing loss on the merits, 
and because the claim for service connection for left ear 
hearing loss has been granted by the RO.  Otherwise, the 
April 2004 letter effectively satisfied all four notice 
requirements of the VCAA, prior to initial adjudication of 
the claim for service connection for bilateral hearing loss 
in August 2004.  The letter informed of the evidence required 
to substantiate the claim for service connection.  See 
38 C.F.R. Part 3.  It also informed as to what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by that letter, the veteran was 
requested to submit any evidence he had in his possession, 
and he was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication in August 2004 of the 
claim for service connection for bilateral hearing loss.  
However, the RO issued a March 2006 letter generally 
addressing issues of entitlement to ratings and effective 
dates for service-connected disabilities.  

The Board finds that with regard to the veteran's appealed 
claims for service connection for right ear hearing loss, and 
for a higher initial rating for left ear hearing loss, the 
veteran and his authorized representative demonstrated actual 
knowledge of VCAA notice requirements, and of the evidentiary 
criteria for these claims.  Hence no prejudice resulted from 
any VCAA notice deficiencies.  Specifically, with regard to 
the claim for a higher initial rating for left ear hearing 
loss, and the claim for service connection for right ear 
hearing loss, the veteran and his representative demonstrated 
by their submitted statements demonstrating knowledge of what 
evidence was required to support the claims, and the 
respective duties of VA and the veteran in obtaining that 
evidence.  They also demonstrated knowledge of the respective 
roles of VA and the veteran, addressing how they believed VA 
had failed in its duties.  Regarding the initial rating 
claim, they submitted statements to the effect that the 
regular schedular standards were inapplicable, and that 
special regulatory criteria were for application.  

Also in the course of appeal, the veteran and his 
representative addressed specific facts as shown by evidence 
of record, to support their claims.  They failed to indicate 
the presence of additional evidence not of record which might 
support the claims for service connection for right ear 
hearing loss and for a higher initial evaluation for left ear 
hearing loss, though they had previously in the course of 
appeal submitted evidence including private medical evidence, 
and indicated the existence of private evidence, providing 
authorization for the RO to obtain that evidence.  All 
indicated evidence for which authorization was provided was 
requested by the RO, and records obtained were associated 
with the claims folder.  By effectively exercising their 
rights to have the record developed for their numerous claims 
on appeal, the veteran and his representative demonstrated 
knowledge of the respective rights and duties of VA and the 
claimant, and demonstrated satisfaction with development 
conducted in furtherance of the left ear hearing loss 
increased rating claim, and the right ear hearing loss 
service connection claim, by their not requesting further 
development for those claims.  

With regard to the VA duty to assist the veteran in the 
development of the claims, VA duly assisted the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and in providing an examination 
where necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The VCAA letter requested that the veteran advise of any VA 
and/or private medical sources of evidence pertinent to his 
claims, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about treatment after service.
 
A March 2007 VA examination record, the veteran's SMRs, and 
indicated and authorized post-service medical records have 
been obtained and associated with the claims folder.  The 
veteran submitted some statements by private medical 
practitioners, which were associated with the claims folder, 
including a November 2006 statement by a private audiologist.  
He also submitted a July 1986 audiometric examination report.  
He informed of no additional obtainable VA or private 
treatment records pertinent to his hearing loss claims.  He 
instead submitted his own statement regarding progression of 
hearing loss since service.  All records and statements 
received were associated with the claims folders, and the 
veteran was duly informed, including by the appealed August 
2004 and April 2007 RO rating actions, and by a March 2005 
SOC and an April 2007 SSOC, of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  He has not 
identified any additional existing evidence presenting a 
reasonable possibility of furthering the appealed claims here 
denied.  

The veteran reported receipt of Social Security 
Administration (SSA) disability benefits, and that 
determination and some underlying medical records were 
received in September 2002 and associated with the claims 
folder.  However, the March 1998 SSA determination lists 
medical documents and disabilities which were the basis of 
that determination, and hearing loss was not among those 
diseases considered and was not the subject of listed medical 
records.  There has been no argument that the SSA records are 
relevant to the issue here considered of entitlement to 
service connection for right ear hearing loss, or for a 
higher initial evaluation for left ear hearing loss.  
Accordingly, there is no reasonable possibility that any 
unobtained records underlying an SSA determination would 
further the claims adjudicated herein.  Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

A VA examination to address medical issues underlying the 
veteran's claims for service connection for right ear hearing 
loss, and for a higher initial evaluation for left ear 
hearing loss, was conducted in March 2007.  The examiner 
carefully reviewed the record, examined the veteran, and 
provided medical findings and opinions which, when taken 
together with the balance of evidence of record, afford 
sufficient evidentiary bases for the Board's determinations 
herein.  Hence, the Board finds the March 2007 VA examination 
report, taken together with all the evidence of record, to be 
adequate for purposes of the present determinations.  

There remains no further duty to develop the claims here 
adjudicated.  There is no indication that reported or 
otherwise available treatment or examination records have not 
been appropriately requested, and obtained records were 
associated with the claims folders.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

The veteran has addressed his claims by submitted statements.  
There is no indication that the veteran desires a further 
opportunity to address his claims that has not been 
fulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Timeliness of NOD

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302.  A written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute an NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

To be considered timely, the NOD must be filed within one 
year after the date of mailing of the initial notification, 
or within any extended time limits prescribed pursuant to a 
timely-filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  The formality of perfecting an appeal to 
the Board is a clear and unambiguous statutory and regulatory 
scheme that requires the timely filing of both an NOD and a 
substantive appeal, and if the veteran fails to so file in a 
timely manner "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The veteran's representative has averred that a document 
signed by the veteran and dated in November 2001, and 
received at the RO in February 2002, should serve as an NOD 
as to an August 2001 RO rating action with regard to claims 
for service connection for a neurological disorder, sleep 
apnea, chronic fatigue syndrome, and dysthymic disorder or 
depression.  However, the document in question states simply 
"I request the Regional Office open my claims for the 
following . . ." and then lists eight claims for service 
connection, including the four claims at issue.  There is 
nowhere in the document any expression of dissatisfaction or 
disagreement with the August 2001 RO rating action denying 
those four claims, or of an intent to appeal to the Board.  
There is thus no basis in law for concluding that the 
document received in February 2002 may be accepted as an NOD 
as to that rating action.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.  The veteran and his representative have presented no 
argument or basis for the conclusion that the submitted 
document should serve as an NOD, beyond their wish that it so 
serve.  Such ex post facto aspirational intents are of no 
merit in this adjudication, because they in no way alter the 
document which was received in February 2002, or contribute 
to its sufficiency as an NOD.  

In the absence of any submitted document which expressed any 
disagreement with the August 2001 rating action and which was 
received within the one-year time frame for filing a notice 
of disagreement, the Board must conclude that there was no 
timely initiation of an appeal, and therefore August 2001 
rating action became final as to those four claims.  38 
C.F.R. §§ 20.302(b), 20.303; Roy.

While the claims for service connection for a neurological 
disorder, sleep apnea, chronic fatigue syndrome, and 
dysthymic disorder or depression are currently on appeal, 
they are not on appeal from that August 2001 RO rating 
action.  By statute and regulation, the claimant is barred 
from appealing the August 2001 denial of service connection 
for a neurological disorder, sleep apnea, chronic fatigue 
syndrome, and dysthymic disorder or depression, and, in the 
absence of a timely appeal, the Board lacks jurisdiction of 
these issues as appeals from August 2001 decision.  The Board 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  38 
U.S.C.A. § 7104(c).  These appeals of the August 2001 denials 
of service connection must therefore be dismissed.


III.  Service Connection for Right Ear Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that a disease or 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim. See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). 
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology. Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz)is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 (Hz) are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hence, a distinction is to be drawn between some degree of 
hearing loss shown in service, meeting Hensley requirements, 
and hearing loss disability meeting 38 C.F.R. § 3.385 
requirements.  To sustain a claim for service connection for 
hearing loss thus requires findings of hearing impairment in 
service such as a showing of hearing loss meeting the Hensley 
requirements, and current hearing loss disability meeting the 
38 C.F.R. § 3.385 criteria.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

In this case, the veteran has been granted service connection 
for left ear hearing loss but denied service connection for 
right ear hearing loss.  He has argued that the whispered 
voice hearing examination afforded him as part of his 
examination in January 1970 for service separation was 
inadequate and failed to detect his right ear hearing loss.  
Indeed, that examination failed to note hearing loss for 
either ear.  

However, to address the question at issue of whether the 
veteran has right ear hearing loss related to service, the 
veteran was afforded a VA audiology examination in March 
2007.  That examiner reviewed the claims folder and carefully 
noted the veteran's medically documented past hearing loss 
evaluations.  As the examiner noted, audiometric testing 
showed normal right ear hearing upon service entrance 
examination in August 1967, and 15/15 hearing in the right 
ear for whispered voice upon service separation in January 
1970, with no audiometric testing administered for service 
separation.  The examiner further noted that a hearing test 
conducted in July 1986 showed normal hearing in the right ear 
through 6000 hertz.  Specifically, the  July 1986 test showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
(not 
recorded
)
20
LEFT
10
10
20
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear at 40 decibels, and 100 percent in 
the left ear at 50 decibels.

At the March 2007 examination, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
0
5
30
40
60
34
LEFT
5
35
60
65
75
59

Speech audiometry in March 2007 revealed speech recognition 
ability of 96 percent in the right ear and of 52 percent in 
the left ear.

At the March 2007 examination, the veteran described gradual 
onset of his bilateral hearing loss, but nonetheless 
attributed his hearing loss to noise exposure in service, 
including exposure to weapons noise in basic training without 
hearing protection, and noise of combat and incoming rocket 
fire in Vietnam.  The veteran contended that post-service he 
had no significant noise exposure.  

The March 2007 VA examiner observed that the same asymmetry 
in right ear hearing loss now as was present in 1986, though 
with progression of the hearing loss.  The examiner noted 
that hearing loss due to noise exposure was generally not 
progressive in nature, and concluded thereby that based on 
the presence of normal hearing in the right ear in 1986, the 
veteran's current hearing loss in the right ear was not 
related to military service.  

The veteran has provided a contrary medical opinion, but this 
ultimately fails to outweigh the March 2007 VA opinion.  
Specifically, a submitted statement in November 2006 by a 
private audiologist notes that the veteran was a rifleman in 
the Marine Corps and was a right-handed shooter, and further 
notes that the veteran did not always wear hearing protection 
in service.  The audiologist opined that these facts 
explained the discrepancy in hearing acuity between the right 
and left ears.  She added that his history of noise exposure 
"may be the cause of his hearing loss."  The Board notes 
that the first of these opinions, regarding a discrepancy in 
hearing acuity between the left and right ears, is not 
supported by right-handed firing of a weapon in service, 
because the veteran has greater hearing loss in the left ear, 
not the right.  A medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

The private audiologist's second opinion - that the right ear 
hearing loss may have been caused by noted noise exposure in 
service - is too much in the realm of speculation to support 
the claim.  38 C.F.R. § 3.102 (2007); see Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of a claimed disorder for many years prior to the date of 
diagnosis deemed speculative).

The veteran's own lay opinion as to the origin of his current 
right ear hearing loss is not probative, as it seeks to 
answer the inherently medical question of etiology of hearing 
loss in the right ear which had not become manifest as a 
disability until years post service, a question of medical 
etiology not within the ambit of lay knowledge.  Espiritu; 
cf. Jandreau.  

Accordingly, with the March 2007 opinion weighing against the 
veteran's right ear hearing loss having developed in service 
or being otherwise causally related to service, and in the 
absence of a sufficient contravening weight of evidence in 
support of the claim, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for right ear hearing loss on a direct basis.  
38 C.F.R. § 3.303.  There is also no evidence of record to 
support the conclusion that the veteran had right ear 
sensorineural hearing loss to a disabling or compensable 
degree within the first post-service year.  Accordingly, 
entitlement to service connection for right ear sensorineural 
hearing loss on a first-year-post-service presumptive basis 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Compensable Initial Evaluation for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu.  However, lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau, Buchanan, 
supra. 

Here, the Board has duly considered the veteran's lay 
statements, including as presented in written submissions and 
documented statements to examiners.  While symptoms of 
hearing acuity may be to some degree subjective, the Board 
looks to the veteran's statements as supported by more 
objective indicia of disability, including hearing loss as 
shown by audiometric tests, and conclusions of medical 
treatment professionals and examiners.  

The veteran's left ear hearing loss is to be considered 
potentially for staged ratings, over the entire rating period 
beginning from the March 26, 2004, effective date for service 
connection.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).

Service connection is currently in effect for left ear 
hearing loss, rated as zero percent disabling under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  
The right ear is not service-connected, and hence for 
purposes of rating service-connected hearing loss, that ear 
is to be deemed to have no hearing impairment.  Under DC 
6100, evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hz.  To 
evaluate the degree of disability for service-connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels, designated from Level I for essential 
normal acuity through Level XI for profound deafness.  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII. 
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran and his representative contend that their case 
presents a special circumstance for which 38 C.F.R. § 4.86 
(2007) should apply, or otherwise for which the statutes and 
regulations are inequitable or unfair as applied to the 
veteran's case, and the veteran should be entitled to a 
higher, compensable evaluation for his left ear hearing loss.  
However, 38 C.F.R. § 4.86 is only for application where the 
pure tone threshold at each of the four specified frequencies 
- 1000, 2000, 3000, and 4000 Hz - is 55 decibels or more; or 
where the pure tone threshold at 1000 Hz is 30 decibels or 
less, and the pure tone threshold at 2000 Hz is 70 decibels 
or more.  38 C.F.R. §  4.86 (a),(b).  Neither of those 
scenarios is shown by the evidence of record.  Rather, the 
only audiometric evaluation of record conducted during the 
rating period was for the March 2007 VA examination.  As 
already listed above, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
0
5
30
40
60
34
LEFT
5
35
60
65
75
59

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 52 percent in the left ear.  
Hence, 38 C.F.R. § 4.86 is not for application.  

The veteran and his representative have provided no colorable 
basis for not applying the regular schedular standards for 
hearing loss disability.  Under the provisions of 38 C.F.R. § 
3.321, in exceptional cases an extraschedular evaluation can 
be provided in the interest of justice.  The governing norm 
in such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  The Board finds that such 
circumstances warranting referral of the case to the Director 
of the Compensation and Pension Service or the Under 
Secretary for Benefits do not exist in the present case.  The 
veteran's left ear hearing loss is accordingly here rated 
based on the regular schedular standards.  

The veteran submitted a private audiologist's medical 
statement dated in November 2006, informing of a November 
2006 audiology evaluation showing mild to moderate high 
frequency sensorineural hearing loss at 3000 hertz and above 
in the left ear.  This is entirely consistent with the 
findings upon VA examination in March 2007, and in fact 
indicates a somewhat better disability picture than that 
found upon VA examination.  However, only hearing loss up to 
4000 Hz is relevant to the rating criteria, and the hearing 
acuity thresholds shown in this case are supportive of the 
currently assigned non-compensable evaluation.  

Upon application of the charts as provided in 38 C.F.R. 
§ 4.85, based on the levels of hearing loss disability shown 
upon audiometric testing in March 2007, the veteran has Level 
II hearing loss in the left ear, and, as discussed, is deemed 
for purposes of the single-ear hearing loss rating to have 
Level I hearing loss in the right ear (because the right ear 
is not service connected).  This results in a finding of zero 
percent hearing loss disability.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Accordingly, the preponderance of the evidence is against the 
claim for a higher initial evaluation than the zero percent 
assigned, and, therefore, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.

The Board has duly considered the statements and opinions of 
the veteran, but these ultimately do not have material impact 
on mechanical application of the rating tables for hearing 
loss in this case.  Espiritu; cf. Jandreau; Lendenmann.  

The Board has reviewed the entire record and finds that the 
zero percent rating assigned by virtue of this decision for 
left ear hearing loss reflects the most disabling this 
disorder has been since the veteran was granted service 
connection for the disorder, effective March 26, 2004, which 
is the beginning of the appeal period.  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).

ORDER

The appeals from an August 2001 RO rating action, as to 
claims for service connection for a neurological disorder, 
sleep apnea, chronic fatigue syndrome, and dysthymic disorder 
or depression, are dismissed.

Service connection for right ear hearing loss is denied.  

A higher initial rating than the zero percent assigned for 
left ear hearing loss is denied.  

REMAND

The veteran's claims of entitlement to service connection for 
obstructive sleep apnea, a neurological disorder, acid 
reflux, irritable bowel syndrome, hypertension, asthma, and a 
sexual disorder, are all based substantially on the veteran's 
contention that PTSD or medications for treatment of PTSD 
have caused or substantially contributed to these disorders.  
The veteran's claim for service connection for dysthymia or 
depression is also implicated as possibly due to his PTSD.  
The RO, in a September 2007, decision granted service 
connection for PTSD, and has not since that time revisited 
these claims on appeal for service connection, to include as 
secondary to PTSD.  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2007).  An adverse finding by the Board on 
matters not considered by the RO based on statutes, 
regulations or analyses which were not considered by the RO 
raise an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also the VA's statutory duty to 
assist the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the RO must review these secondary 
service connection claims prior to the Board's review of 
these claims based on the veteran's newly service connected 
PTSD. 

The Board does not herein adjudicate direct service 
connection for these claims because the Board deems it 
appropriate for the RO to first address the intertwined issue 
of secondary service connection based on newly service-
connected PTSD.  The Court has held in this regard that a 
claim which is inextricably-intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

The veteran's claim for service connection for an eye 
disorder is based in part on treatment records showing 
treatment for a corneal foreign body in the right eye, with 
removal of the foreign body in June 1969 and treatment with 
an eye patch, with follow-up in July 1969.  He has presented 
recent treatment records, including an undated letter from 
R.M., O.D., informing that he had treated the veteran in 2000 
and 2001, and that dilated internal examination showed a 
central serous retinopathy in the right macula, with that 
condition confirmed upon referral to a specialist.  The 
record does not address whether the veteran's central serous 
retinopathy may be related to the veteran's eye injury in 
service.  A VA examination to address this question is 
accordingly in order.  

Regarding the veteran's claims for service connection for 
sleep apnea, chronic fatigue syndrome, and dysthymia or 
depression, all as due to herbicide agent exposure, VA 
regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  

However, while the veteran did serve in Vietnam during the 
Vietnam Era and he may thus be presumed to have been exposed 
to herbicide agents in Vietnam, sleep apnea, chronic fatigue 
syndrome, and dysthymia or depression are not among the 
diseases listed in section 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.  The Secretary of Veterans Affairs also has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002). 

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
herbicide agent exposure.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

A pertinent question arises as to whether sufficient 
development to assist the veteran requires a VA examination 
to address the question of etiology of the veteran's claimed 
sleep apnea, chronic fatigue syndrome, and dysthymia or 
depression, as related to herbicide agent exposure.  The 
Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that in service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Specifically, the Court held 
that the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.

Here, the veteran submitted an August 2000 letter by K.R., a 
treating physician, in which that physician stated, "It is a 
possibility that [the veteran's] exposure to Agent Orange 
[(an herbicide agent)] while he was in the Marine Corps may 
have some etiologic origin in the development of his sleep 
apnea, chronic fatigue syndrome, and/or depression . . . ."  
The Board finds that this is sufficient to indicate an 
association with herbicide agent exposure, thus requiring a 
VA examination to address this question of etiology for the 
veteran's claimed sleep apnea, chronic fatigue syndrome, and 
dysthymia or depression.  The veteran has not been afforded a 
VA examination to address this question for these claims.  
Such an examination is necessary under 38 U.S.C.A. § 
5103A(d).

The veteran's claim for TDIU may turn on the grant of service 
connection for disabilities the subject of this remand.  
Accordingly, to again avoid piecemeal adjudication, the TDIU 
claim should be reviewed by the RO if any change is indicated 
to service-connected disabilities, both in terms of what 
disabilities are service connected, and the nature and 
severity of those disabilities.  Also, the veteran was 
awarded Social Security Administration disability benefits by 
a March 1998 SSA determination.  While some medical evidence 
underlying that determination is of record, the complete 
medical record held by SSA underlying the determination 
should be obtained, particularly because an SSA disability 
determination and such evidence may be directly pertinent to 
the veteran's TDIU claim.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claims, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
subsequent judicial authority, see Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should also obtain and 
associate with the claims file any 
Social Security disability 
determination(s) and the medical 
records underlying the 
determination(s). 

3.  Thereafter, the veteran should be 
afforded a VA examination to address his 
claim for service connection for sleep 
apnea, chronic fatigue syndrome, and 
dysthymia or depression, all as due to 
herbicide agent exposure in service.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should review any pertinent past clinical 
records.  The examiner should provide 
three opinions within the examination 
report, one for sleep apnea, one for 
chronic fatigue syndrome, and one for 
dysthymia or depression, each in answer 
to the following:

a.  Based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50-50 
degree of probability) that the disorder 
developed due to herbicide agent 
exposure in service.  In answering that 
question it is insufficient to merely 
note that the claimed condition is not 
on the list of disorders for which a 
presumption of service connection has 
been established based on herbicide 
agent exposure.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.
 
4.  Also after completion of remand 
instructions 1 and 2, the veteran should be 
afforded a VA examination to address the 
nature and etiology of any current 
disorders of the right eye.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should review 
past clinical records, including service 
records and post-service examination and 
treatment records, and relevant scan and 
test findings.  The examiner should note in 
particular treatment and findings 
pertaining to the right eye in service in 
June and July of 1969, and treatments in 
recent years including those diagnosing 
central serous retinopathy in the right 
macula in 2001.  The examiner should 
address the following:

a.  For each right eye disorder found, 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50-50 
degree of probability) that the disorder 
developed in service or is otherwise 
causally related to service, to include 
related to the veteran's condition of 
the right eye for which he was treated 
in June and July of 1969.  The 
likelihood of intercurrent causes should 
be considered, though the examiner 
should note that such causes need not 
preclude a finding of partial causation 
in or due to service, or of partial 
causation or aggravation by service-
connected disability.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

5.  Thereafter, the RO should readjudicate 
de novo all the remanded claims.  To 
support the TDIU adjudication, any 
necessary additional VA examination(s) of 
service-connected disabilities should be 
conducted.  If any of the remanded claims 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


